EXHIBIT 99.1 Citigroup CEO Conference March 12-14, 2012 Via - Sunnyvale, CA Safe Harbor Disclosure Certain statements in this presentation, which are not historical facts, may be considered forward-looking statements within the meaning of the federal securities laws. The forward looking statements, some of which can be identified by terms and phrases such as “forecast”, “estimate”, “expect”, “anticipate”, “should”, “could”, “may”, and similar expressions, reflect the current views of Essex Property Trust, Inc. (“Essex” or the “Company”) and its affiliates with respect to future events and are subject to risks and uncertainties. Such forward-looking statements involve the risk that actual results could be materially different from those described in such forward-looking statements. Factors that could cause actual results to be materially different are discussed under the caption “Risk Factors” in Item 1A of the Company’s Report on Form 10-K for the year ended December 31, 2011. All forward-looking statements and reasons why results may differ included in this presentation are made of the date hereof, and we assume no obligation to update any such forward-looking statements or reasons why actual results may differ. 2 Essex Property Trust, Inc. Page Section I.About Essex & Performance Record3-6 Section II.National Fundamental Drivers7-9 Section III.West Coast Apartment Outlook 10-20 Section IV.Company Information 21-30 Table of Contents 3 Essex Property Trust, Inc. At IPO, Essex owned 16 multifamily properties (4,410 units); currently, Essex has ownership in 160 apartment communities (32,913 units) §Multifamily REIT dedicated to supply-constrained markets -Formed in 1971 -Initial Public Offering in June 1994 •IPO stock price was $19.50 a share •Today the stock trades around $140 per share §Cumulative Dividend paid in excess of $50 per share since IPO §Consistent operating philosophy through numerous market cycles -Research-based strategy -Rigorous underwriting leveraging real-time platform operating data -Total return driven §Experienced management team - top executives have worked together for an average tenure of 20 years 4 Section I. About Essex & Performance Record About Essex Property Trust Southern CA - 50% of NOI Northern CA - 33% of NOI Seattle - 17% of NOI Essex Property Trust, Inc. Performance Record 5 Source: NAREIT.Represents the value of a $100 investment and reinvestment of all dividends. Essex Property Trust, Inc. Essex Property Trust, Inc. 6 In 4Q 2011 Industry Leading NOI Growth Accelerating and Industry Leading Same-Property NOI Growth Source: Peer group includes 11 multifamily REITs Essex Property Trust, Inc. 7 Section II. National Fundamental Drivers Job growth accelerating and jobless claims abating 20-34 year olds is a key renter cohort §Lost fewer jobs in the recession §Gaining a greater percentage of jobs during the recovery 2008-2009 Share of Job Losses 2010-2011* Share of Job Gains *Through December 2011 Source: BLS Echo Boomers will Drive Demand with Higher Propensity to Rent National Multifamily Fundamental Drivers Source: U.S. Census Bureau, Robert Charles Lesser & Co., and Green Street Advisors. Essex Property Trust, Inc. 9 Residential Supply Distortion Essex Property Trust, Inc. The “Distressing Gap” for homebuilders has benefited multifamily owners as it indicates home values are too low to support for-sale construction.Thus, we believe that new home construction will not return in a meaningful way until distressed home sales abate.The best indicator of this will be increasing home prices. Critical Factors: §West Coast rents declined further and recovered later relative to other major U.S. metros §Better than average job growth prospects, especially in high paying industries § New supply remains muted, <1% annual addition to residential stock in Essex markets § High cost of for-sale housing limits transitions from renters to home owners Section III. West Coast Apartment Outlook Why Essex is Maintaining the West Coast Focus? 10 Essex Property Trust, Inc. Source: Axiometrics Approximately 63% of Essex’s NOI is located in the top five projected rent growth markets in the nation over the next five years Drivers of strong continued demand in Essex markets § California and Washington combined are the 6th largest economy in the world § 58% of Venture Capital spending is in our markets - key driver of growth industries & jobs § Incoming Echo Boomers (64 million) & quality of life factors favor the West Coast § Higher percentage of educated workers Source: PriceWaterhouseCoopers Source: World Development Indicators Database, World Bank, 1 July 2011 & BEA GDP of CA+WA $2.29 The West Coast is a Dominant Economic Player 11 $3.8 billion Essex Property Trust, Inc. Venture Capital Spending (4Q 2011) California Outperforms U.S. Average- Population & Jobs Source: US Census Source: BLS 12 Essex Property Trust, Inc. 6 Months of Outperformance CA Outperforms December Y-Y Job Growth: Selected Metros by % Growth (000’s) 13 Source: BLS § Tech/ Energy based markets are leading the way § LA job growth improving and expected to be 1% in 2012 Essex Portfolio Contains Leading Job Growth Markets Job Growth: 1.8 million jobs created in U.S. and 157,000 in Essex markets in Essex Property Trust, Inc. Top 20 Markets Absolute Change % Growth San Jose 3.0% Houston 3.0% San Diego 2.2% San Francisco 2.1% Inland Empire 2.0% Miami 1.8% Jacksonville 1.8% Orange County 1.8% Ventura 1.7% Dallas Ft Worth 1.6% Boston 1.5% Portland 1.5% Detroit 1.4% Baltimore 1.3% Newark NJ 1.3% Minneapolis 1.2% US 1.3% 14 Education Data for Essex Counties & State/U.S. Data § Essex’s tech markets have a significantly higher percentage of college educated workers. § These markets should continue to lead job and personal income growth § Concentrated in the highest skilled California counties Essex Attracts Higher Wage Renters Essex Property Trust, Inc. 15 § High Single-Family Prices Restrict Homeownership § Despite the fall in home prices since 2008, prices remain high in supply-constrained markets Source: National Association of Realtors, Dataquick, Essex Expensive Single Family Housing Essex Property Trust, Inc. 16 Conclusions: § When single family supply recovers, we expect a sharp rebound in the non-constrained markets § The coastal rental markets will have less competition from for-sale as compared to 2003 - 2007, due to more restrictive lending standards and higher housing costs Source: U.S. Census For-Sale Supply Risk Low Essex Property Trust, Inc. Essex Portfolio Average Seattle Market Review Average Rent as a % of Median Household Income (in 000’s) Job Growth vs. Total Residential Supply (% change) Actual Job Growth by Sector: Dec. ‘11 vs. Dec. ‘10 Gap 7.5% of current rents 17 Source: Essex, U.S. Census, BLS Office Absorption: 2.0% in 2011 Total Jobs Created (000’s)36.9 -1.3 Boeing - Expanding facilities - Backlog of $300 billion - Renewed commitment to WA state Amazon - Expands by 3 million sq ft. -3.6 Northern California Market Review (San Jose MSA Example) Average Rent as a % of Median Household Income (in 000’s) Job Growth vs. Total Residential Supply (% change) Actual Job Growth by Sector: Dec. ‘11 vs. Dec. ‘10 18 Gap 1% of current rents Source: Essex, U.S. Census, BLS Office Absorption: 3.9% in 2011 -0.2 Total Jobs Created (000’s) -0.8 Southern California Market Review (Los Angeles MSA Example) Average Rent as a % of Median Household Income (in 000’s) Job Growth vs. Total Residential Supply (% change) Actual Job Growth by Sector: Dec. ‘11 vs. Dec. ‘10 19 Gap 9.7% of current rents Source: Essex, U.S. Census, BLS Office Absorption: 0.6% for 2nd half of 2011 -3.7 -2.1 -0.7 -Government/construction job losses are abating - Y-o-Y job growth trends up in the 2nd half of 2011 -Professional and business services strengthening Total Jobs Created (000’s) -0.6 -0.5 20 Southern California Market Review Occupancy breaks through 95% for both markets for the first time since Q4 2007. Essex Property Trust, Inc. Source: Axiometrics, Realfacts *LA/Orange Numerical Average § To Grow FFO/share, consistent with NAV Growth, in the top tier of multifamily REITs • Focus on improving operating platform •Target acquisitions generating an unlevered return of 8.5-9% •Target development generating at least 10% unlevered returns and for unfunded commitments to represent 5-7% of total capital •Target redevelopment generating unlevered returns of 8-10% • Actively upgrade the portfolio through investment and property sales Section IV. Company Information Essex Intermediate Goals 21 Essex Property Trust, Inc. Multiple Investment Platforms Committed approximately $2 billion of investments in acquisitions, developments, redevelopments and co-investments since the beginning of 2010 §Acquisitions -Targeting markets with high rent growth potential to enhance the quality of the portfolio and to accelerate portfolio growth -Since 2010, Essex has acquired over $1.2 billion of high quality and well- located properties §Development -Upgrading the portfolio -Started five developments totaling $423 million in 2011 §Co-Investments & Preferred Equity Investments -Diversifying capital sources -Enhancing risk adjusted returns -Moderating portfolio volatility §Redevelopment -Repositioning the portfolio and augmenting internal growth -Capitalizing on the strategy of owning Class B quality assets in “A” locations 22 Essex Property Trust, Inc. Active Acquirer Early in the Cycle §The 2010 and 2011 acquisitions are expected to generate approximately a 5.5% yield in 2012 §Upgraded the quality of our portfolio: §Average age of new investments is below the portfolio average §Average rents are higher as compared to the existing portfolio Represents the consolidated same property portfolio as of 12/31/11 and the consolidated acquisitions as of 12/31/11. 23 Essex Property Trust, Inc. Essex Skyline - Santa Ana, CA 24 416 on Broadway - Glendale, CA Santee Court - Los Angeles, CA Delano - Redmond, WA Bon Terra - Redmond, WA Reveal - Woodland Hills, CA Anavia - Orange, CA Allegro - Valley Village, CA DEVELOPMENT PIPELINE Currently have 5 active development projects totaling $423 million. Estimated Units Estimated retail sq. feet Incurred to Date Estimated Total Cost Construction
